Citation Nr: 0305876	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  96-13 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

(The issue of entitlement to service connection for a brain 
disability, to include aggravation of malformation and 
hemorrhage of the pons will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1980 to 
September 1981.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision from the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for PTSD.  

In December 2000, the Board remanded the case to obtain 
additional specific private medical records, which was 
accomplished, and the veteran's Social Security Disability 
records (SSD), which was not accomplished.  The case is now 
before the Board for appellate review.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a brain disability, 
to include aggravation of malformation and hemorrhage of the 
pons.  38 C.F.R. § 19.9(a)(2).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903.  After reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing these issues.  





FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD based on his 
account of being physically assaulted and having his jaw 
broken in service.  

2.  There is credible supporting evidence that the claimed 
in-service stressor actually occurred.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to assist and inform the veteran

Technically, the VA has not fulfilled its duty to assist the 
veteran in compliance with The Veterans Claims Assistance Act 
of 2000.  The VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the VA.  38 U.S.C.A. § 5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The VA still has a 
duty to obtain or confirm the unavailability of the veteran's 
SSD records under the name he used before his legal name 
change in June 1995.  Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  This duty is neither optional nor 
discretionary.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The Board will proceed to a decision, and there will 
be no prejudice to the veteran, only because the current 
evidence of record establishes entitlement to service 
connection for PTSD.  

In any event, the RO did obtain the available service medical 
records and the veteran's medical records from most of the 
identified health care providers, and the veteran received VA 
PTSD examinations in February 1998, September 1998, and June 
1999.  The veteran, his wife, and his representative filed 
several lay statements with the RO, and the veteran and his 
wife provided sworn testimony at March 1997 and September 
1999 regional office hearings.  

The VA also fulfilled its duty to inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, and which evidence the 
VA will attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  The December 2000 Board remand and 
the RO's October 2001 letter informed the veteran of the 
applicable laws and regulations, the evidence needed to 
substantiate the claim, and which party is responsible for 
obtaining the evidence.  In these documents, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  The December 
2000 Board remand and the RO's October 2001 letter 
specifically informed the veteran of applicable provisions of 
The Veterans Claims Assistance Act of 2000.  


Entitlement to service connection for PTSD

For the veteran to establish service connection for a 
psychiatric disorder, the evidence must demonstrate that a 
psychiatric disorder was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.306.  To establish direct service 
connection for a psychiatric disorder, the veteran must 
submit evidence of the current psychiatric disorder, in-
service diagnosis or treatment of the psychiatric disorder, 
and a nexus opinion by a medical professional relating the 
current psychiatric disorder to active service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For PTSD in particular, the veteran must submit medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), medical evidence establishing a link between 
current symptoms of PTSD and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

Private medical evidence shows that the veteran has current 
PTSD according to the DSM-IV.  A valid claim requires proof 
of a present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see 38 C.F.R. § 4.125(a).  At private 
mental health clinic examinations in December 1997, June 
1998, and March 1999, the veteran's treating psychiatrist and 
case manager stated a psychiatric diagnosis of PTSD.  

The medical evidence also includes a link between current 
PTSD and an in-service stressor.  See Hickson, 12 Vet. App. 
at 253; 38 C.F.R. § 3.304(f).  The veteran contends that he 
incurred emotional as well as physical trauma during the 
assault that led to his service-connected jaw fracture.  A 
March 1999 letter from a private psychiatrist states that the 
veteran had been under her psychiatric care and treatment 
since December 1997.  Based on her ongoing evaluation and 
assessment, the veteran had been exhibiting symptoms of PTSD 
related to the assault.  He experienced flashbacks and 
paranoia, and he expected to be attacked and injured at any 
time.  

Credible supporting evidence shows that veteran was assaulted 
in service.  The occurrence of the claimed stressor must be 
corroborated by credible supporting evidence when the claimed 
stressor for PTSD is not combat-related.  Pentecost v. 
Principi, 16 Vet. App. 124, 127 (2002).  According to service 
medical records, the veteran sought treatment for a bruised, 
possibly broken jaw and multiple facial contusions after he 
was kicked in the head by military policemen in April 1981.  
When the veteran suffered additional trauma to the same area 
of the jaw and returned to the clinic in June 1981, x-rays 
revealed that, if not already broken in April 1981, the 
veteran's jaw was now completely broken by the second 
traumatic episode.  In September 1997, a private board-
certified psychiatrist and neurologist also found it credible 
that the veteran had suffered the traumatic incidents in 
service.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); 
38 C.F.R. § 3.304(f).  

At least a preponderance of the evidence supports the claim, 
and entitlement to service connection for PTSD must be 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.304(f); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990). 


ORDER

Entitlement to service connection for PTSD is granted.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

